Citation Nr: 0203025	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  97-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of entitlement to Department 
of Veterans Affairs (VA) death pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
August 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 determination from the Los 
Angeles, California VA Regional Office (RO) which determined 
that the appellant was not entitled to recognition as the 
surviving spouse of the veteran for the purposes of receiving 
VA death benefits.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  A marriage certificate reveals that the appellant and 
veteran were married in July 1954.  

3.  The appellant obtained a divorce from the veteran in 
1988.  

4.  The veteran passed away in May 1990.  

5.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in January 
1997.  


CONCLUSION OF LAW

The legal requirements for recognition of the appellant as 
the surviving spouse of the veteran for purposes of VA death 
benefits have not been met.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2001); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A marriage certificate indicates that the veteran and the 
appellant were married in July 1954.  

In February 1990 the veteran submitted an application for 
compensation or pension.  The veteran reported in his 
application that he was divorced.  

The veteran's certificate of death shows that he passed away 
in May 1990.  This document noted that he was divorced.  The 
space provided for listing a surviving spouse was dashed out.  

In January 1997 the RO received the appellant's application 
for death pension.  She reported that she had gotten married 
to the veteran in October 1959 and that this had ended in 
divorce in 1988.  She reported that she had not remarried and 
that she had not lived with the veteran continuously from the 
date of marriage to his death.  

The appellant contended that the state compelled her to 
divorce the veteran.  She reported that she was trying to 
adopt her grandchild, but that the state refused to allow it 
because the veteran was an alcoholic and was abusive.  She 
also noted that the veteran would beat the grandchild.  
Therefore, she would only be permitted by the state to adopt 
the grandchild if she divorced the veteran.  

In January 1997 the RO advised the appellant that she was not 
eligible for the benefits she was applying for because she 
had divorced the veteran in 1988.  She was advised that in 
order to be considered for VA benefits she had to have been 
married to the veteran at the time of his death.  


The appellant appealed, reasserting her contention that she 
was compelled to divorce the veteran because it was the only 
way she would be permitted by the state to adopt her 
grandchild.  She noted that the grandchild would have been 
taken away from her if she did not divorce the veteran.  

Multiple letters were subsequently submitted by various 
individuals attesting to the circumstances surrounding the 
appellant's divorce, as she had reported them in her appeal.  
In general, it was reported that the grandson had been taken 
into custody by the county because of mistreatment by the 
biological mother.  It was indicated that the appellant would 
be permitted to adopt the child only if she divorced the 
veteran in light of his verbal and physical abusiveness 
towards his family.  

A Statement of the Case (SOC) was issued in March 1997.  The 
SOC cited to the relevant regulations pertaining to the 
appellant's claim and provided a rationale explaining why her 
claim had been denied.  The appellant was again notified of 
why her claim was being denied in January 2000.  


Criteria

Pertinent law and regulations provide that improved death 
pension is a benefit payable to a veteran's surviving spouse 
because of the veteran's nonservice-connected death.  
38 U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4) 
(2001).  Dependency and indemnity compensation (DIC) is a 
payment made by the VA to a surviving spouse, child or parent 
because of a service-connected death occurring after December 
31, 1956.  38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. 
§ 3.5(a)(1) (2001). 

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
Section 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death and: (1) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and (2) except as provided 
in Sec. 3.55, has not remarried or has not since the death of 
the veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2001) (emphasis added).  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. 
§ 3.1(j) (2001).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).



In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
her claim.  She has been provided with the regulations 
pertaining to her claim and has been provided with a 
rationale as to why she is not eligible for VA benefits.  
Therefore, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim, has been afforded the 
opportunity to present arguments in favor of her claim, and 
has in fact provided such arguments.  

While the appellant's divorce decree is not on record, the 
Board finds that there is no need to obtain it here because 
the evidence amply demonstrates (the veteran's statements, 
the appellant's statements, and the death certificate) that 
the veteran and appellant were divorced.  Moreover, neither 
the issue of divorce nor any other pertinent facts of this 
case are in dispute, and no further evidentiary development 
is therefore needed.  See 38 C.F.R. § 3.206 (2001) (the 
validity of a divorce will only be questioned by VA if the 
issue is raised by an interested party).  

Because the facts of this case are not in dispute, and this 
claim is being denied as a matter of law (as will be 
discussed below), the Board finds that there is no reasonable 
possibility that further development will substantiate the 
claim.  Therefore, there is no further assistance required in 
this case.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new law in 
the first instance.  As set forth above, VA has already met 
any obligations to the appellant under this new law.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication of her claim by 
the RO under the new law would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Surviving Spouse

As discussed above, the applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse.  38 C.F.R. § 3.50.  

Because the appellant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50, 
the claim must be denied as a matter of law.  See Sabonis, 
supra.  

The record on appeal manifestly reveals that the appellant 
and the veteran were not married to each other at the time of 
the veteran's death.  The veteran specified in his 
application for pension that he was divorced.  The appellant 
has repeatedly acknowledged that she was divorced from the 
veteran.  Finally, the death certificate noted that the 
veteran was divorced and without a surviving spouse.  

The validity of the divorce has not been raised by the 
appellant.  See 38 C.F.R. § 3.206.  To the contrary, as noted 
above, she has repeatedly acknowledged that she obtained the 
divorce.  

While the appellant has not challenged the validity of the 
divorce, she has contended that she was compelled to divorce 
the veteran.  That is, she has contended that the state would 
not allow her to adopt her grandchild unless she divorced the 
veteran, who was found to be an alcoholic and abusive, and 
therefore a potential danger to the grandchild.  This 
contention raises the implied assertion that the divorce 
would not have happened but for the veteran's misconduct, and 
that, for this reason, it would unfair to deny her VA 
benefits as the surviving spouse of the veteran.  

The question of whether the 1988 divorce was due to the 
misconduct of the veteran and not the fault of the appellant 
is irrelevant in determining whether or not she may be 
recognized as his surviving spouse for purposes of her 
entitlement to VA death benefits.  




The fact that the marriage no longer existed is relevant to 
the outcome of this case; why the marriage no longer existed 
is not.  The record clearly shows, and the appellant does not 
argue otherwise, that she and the veteran were divorced prior 
to his death, and did not live together at the time of the 
veteran's death.  Therefore, the appellant was not legally 
married to the veteran at the time of his death, and thus, 
she cannot be recognized as his surviving spouse.  38 C.F.R. 
§ 3.50(b).  

The Board notes that the issue of misconduct would be 
relevant if the evidence demonstrated that the appellant was 
the spouse of the veteran at the time of the veteran's death, 
and that there had been a separation prior to his death.  In 
such a case, if the separation were found to be due to the 
misconduct of the veteran and not the fault of the spouse, 
the appellant possibly would remain the surviving spouse for 
the purpose of receiving VA benefits.  38 C.F.R. 
§ 3.50(b)(1).  

However, such is not the case here, as the record clearly 
shows that the appellant and the veteran were divorced in 
1988, and were not merely separated.  Under such 
circumstances, the issue of whether their divorce was due to 
the veteran's misconduct during their marriage is irrelevant 
in determining whether the appellant meets the definition of 
a surviving spouse under the provisions of 38 C.F.R. § 3.50.  

The Board additionally notes that the appellant's assertions 
also raise an inferred theory of relief couched in equity.  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 1991 & Supp. 2001); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  


The Court has held that authority to award equitable relief 
under section 503(a) is committed to the discretion of the 
Secretary, and that the BVA and this Court are without 
jurisdiction to review the Secretary's exercise of that 
discretion.  McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-433 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  

In essence, the appellant has pointed to no substantive law, 
regulation or court precedent which would allow for a 
conclusion other than that she cannot be recognized as the 
veteran's surviving spouse.  The Board is aware of no such 
authority and concludes that the law and regulations cited by 
it above are dispositive of this case.  

In summary, the applicable law and regulations clearly 
require that the parties be lawfully married at the time of a 
veteran's death for the appellant to be considered a 
surviving spouse.  Because the appellant and the veteran were 
not married at the time of his death, the appellant does not 
meet the definition of a surviving spouse under the 
provisions of 38 C.F.R. § 3.50.  

Therefore, because the law in this case, and not the facts, 
is dispositive of the issue, the appellant has failed to 
state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  See Sabonis, supra; 
see also Frankel v. Derwinski, 1 Vet. App. 23, 25 (1990) 
(holding that the appellant had no entitlement to benefits as 
surviving spouse because she was divorced from veteran at 
time of death).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of entitlement to VA death 
pension benefits; thus, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

